UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 08-4327


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

HENRY ALEXANDER BERRIOS, a/k/a Blackie,

               Defendant – Appellant.



                            No. 08-4328


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

SANTOS CARILLO-MORALES, a/k/a Santos Guillermo Carillo-
Morales, a/k/a Santo Guiller Carillo-Morales, a/k/a Polaco,

               Defendant – Appellant.



                            No. 08-4365


UNITED STATES OF AMERICA

               Plaintiff – Appellee,

          v.
DANIEL ALBERT BONILLA-DELCID, a/k/a Slow,

                Defendant – Appellant.



                            No. 08-4385


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RIGOBERTO HERNANDEZ    PORTILLO,       a/k/a   Tiny,   a/k/a   Carlos
Antonio Martinez,

                Defendant – Appellant.



                            No. 08-4403


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CESAR OMAR HERNANDEZ-PEREZ, a/k/a Mandrake,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge.     (1:07-cr-00081-GBL-5;   1:07-cr-00081-GBL-7; 1:07-cr-
00081-GBL-3; 1:07-cr-00081-GBL-4; 1:07-cr-00081-GBL-1)


Submitted:   September 9, 2010             Decided:    October 15, 2010




                                   2
Before SHEDD and KEENAN, Circuit Judges, and Robert J. CONRAD,
Jr., Chief United States District Judge for the Western District
of North Carolina, sitting by designation.


 Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Cesar Omar Hernandez-
Perez; Gregory E. Stambaugh, LAW OFFICE OF GREGORY E. STAMBAUGH,
Manassas, Virginia, for Henry Alexander Berrios; Daniel T.
Lopez, LOPEZ MELEEN & SPRANO PLC, Fairfax, Virginia, for Santos
Carillo-Morales; John O. Iweanoge, II, THE IWEANOGES’ FIRM, PC,
Washington, D.C., for Daniel Albert Bonilla-Delcid; Dwight E.
Crawley, LAW OFFICE OF DWIGHT E. CRAWLEY, Arlington, Virginia,
for Rigoberto Hernandez Portillo. Dana J. Boente, United States
Attorney, Patrick F. Stokes, Beth N. Gibson, Assistant United
States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for the United States.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

       Cesar Omar Hernandez-Perez, Daniel Albert Bonilla-Delcid,

Rigoberto       Hernandez    Portillo,        Henry    Alexander     Berrios,    and

Santos Carillo-Morales appeal their convictions for four counts

of committing violent crimes in aid of racketeering (VICAR), in

violation of 18 U.S.C. § 1959.                The convictions arise out of an

October 15, 2005, attack by thirteen members of Mara Salvatrucha

(MS-13) on M.N., a fifteen-year old member of a rival gang, and

two of his friends outside a mall in Springfield, Virginia.

       On appeal, the defendants challenge the sufficiency of the

evidence    supporting       their      convictions.         “In    reviewing     the

sufficiency of the evidence, our role is limited to considering

whether    there    is    substantial     evidence,      taking     the   view   most

favorable to the Government, to support the conviction.”                     United

States     v.    Delfino,        510   F.3d    468,    471   (4th     Cir.   2007).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact   could     accept     as    adequate     and    sufficient    to    support   a

conclusion of a defendant's guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).

       To prove a VICAR violation, the Government must show:

       (1) that the organization was a RICO enterprise, (2)
       that the enterprise was engaged in racketeering
       activity as defined in RICO, (3) that the defendant in
       question had a position in the enterprise, (4) that
       the defendant committed the alleged crime of violence,

                                          4
       and (5) that his general purpose in so doing was to
       maintain or increase his position in the enterprise.

United    States    v.    Fiel,    35    F.3d       997,           1003    (4th    Cir.        1994)

(internal citation marks omitted).                   The defendants contend that

the evidence is insufficient to support a finding that their

actions had the purpose of maintaining or increasing their role

in MS-13 or to support a finding that M.N. was the object of the

crime    of    violence.       Hernandez          Portillo,          Bonilla-Delcid,             and

Carillo-Morales         also   contest    the       sufficiency            of     the    evidence

showing that they joined the conspiracy to assault and murder

M.N.     We have thoroughly reviewed the record on appeal and find

more than sufficient evidence to sustain the jury’s verdict on

all four counts in the indictment.

       In addition to challenging the sufficiency of the evidence,

Berrios and Hernandez Portillo argue that the district court

improperly       admitted      testimony          that        on     two    occasions          they

violently attacked a rival gang member.                            We review the district

court’s evidentiary rulings for abuse of discretion.                                          United

States    v.    Gray,    405   F.3d     227,      238     (4th       Cir.    2005).            While

conceding that the testimony is relevant, Berrios and Hernandez

Portillo       contend    that    it     is       highly           prejudicial          and     thus

inadmissible under Federal Rule of Evidence 403.                                   Pursuant to

Rule 403, relevant evidence “may be excluded if its probative

value    is    substantially      outweighed             by    the        danger    of        unfair


                                              5
prejudice.”     We have reviewed the record and conclude that the

district court did not abuse its discretion in admitting this

evidence.

     Based     on     the     foregoing,    we     affirm   the      defendants’

convictions.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       6